Exhibit 10.2

 

LOGO [g180754ex10_2pg001.jpg]     PERFORMANCE SHARE UNIT AGREEMENT

 

GRANTED TO    GRANT DATE           

NUMBER OF

PERFORMANCE SHARE UNITS

  

SOCIAL      

SECURITY NUMBER      

        [Name]       Threshold Award Number:                         [Street]   
    /    /20                Target Award Number:                   [SSN]      
        

[City], [State] [Postal]

 

       

Maximum Award Number:             

 

        

 

1. This Agreement. This agreement, together with Exhibit A and Exhibit B
(collectively, the “Agreement”), sets forth the terms and conditions of a
performance share unit award representing the right to receive shares of common
stock (“Common Stock”) of Apogee Enterprises, Inc., a Minnesota corporation (the
“Company”). This Agreement is issued pursuant to the Apogee Enterprises, Inc.
2009 Stock Incentive Plan, as amended from time to time (the “Plan”), and
subject to its terms.

 

2. The Grant. The Company hereby grants to the individual named above (the
“Employee”), as of the above Grant Date, a performance share unit award
entitling the Employee to the number of performance share units (the “Units”)
equal to the “Target Award Number” set forth above (such number of units, the
“Target Award Number”). Each Unit represents the right to receive one share of
Common Stock, subject to the vesting requirements of this Agreement and the
terms of the Plan. The number of Units that vest under this Agreement is
referred to herein as the “Vested Award Number,” and the shares of Common Stock
distributable to the Employee with respect to the Units vested hereunder are
referred to as the “Shares.”

 

3. Performance Period. The “Performance Period” for purposes of determining the
Vested Award Number shall be fiscal years 20     through 20    .

 

4. Performance Goals. The performance goals for purposes of determining the
Vested Award Number are set forth in the attached Exhibit B.

 

5. Vesting. The number of Units that will vest (i.e., the Vested Award Number)
will be based on whether and to what extent the threshold, target or maximum
performance level of the performance goals is achieved, as set forth in the
attached Exhibit B and as determined by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) in its sole discretion. The
Target Award Number will be increased to the Maximum Award Number set forth
above if the Company’s performance goals are achieved at the maximum level or
decreased to zero if the Company’s performance goals are not achieved at the
threshold performance level. The Threshold Award Number set forth above
represents the number of Units that would vest if the Company achieves the
performance goals at the threshold level. The determination of the Vested Award
Number will occur as soon as practicable after the Committee determines, in its
sole discretion after the end of the Performance Period, whether, and the extent
to which, the performance goals have been achieved; provided that in no event
will such determination be made later than 60 days following the end of the
Performance Period (the “Determination Date”).

 

6. Restrictions on Transfer. The Units may not be sold, assigned, transferred or
pledged, other than by will or the laws of descent and distribution, and any
such attempted transfer shall be void.

 

7. Forfeiture. In the event the Employee’s employment is terminated during the
Performance Period, the Units shall be immediately and irrevocably forfeited,
unless the Employee’s employment is terminated under the circumstances described
below.

Involuntary Termination Without Cause. In the event the Employee’s employment is
terminated prior to the end of the Performance Period by reason of involuntary
termination without Cause (as defined in the attached Exhibit A), the Committee
reserves the right, exercisable by the Committee within 30 days following the
date of the Employee’s involuntary termination without Cause, to permit the
Employee to retain a pro-rata portion (based on the amount of time elapsed
between the beginning of the Performance Period and the date of termination) of
the Units after the end of the Performance Period to the extent that the
threshold, target or maximum performance level of the performance goals is
achieved, as set forth in the attached Exhibit B and as determined by the
Committee in its sole discretion.

 

1



--------------------------------------------------------------------------------

Retirement, Disability or Death. In the event the Employee’s employment is
terminated prior to the end of the Performance Period by reason of Retirement
(as defined in the attached Exhibit A), Disability (as defined in the attached
Exhibit A) or death, the Employee or the Employee’s estate, as applicable, shall
be entitled to retain the Units after the end of the Performance Period to the
extent that the threshold, target or maximum performance level of the
performance goals is achieved, as set forth in the attached Exhibit B and as
determined by the Committee in its sole discretion.

Change in Control. If a Change in Control (as defined in the Plan) of the
Company occurs prior to the end of the Performance Period, then for purposes of
determining the number of Units that are eligible to vest, the Performance
Period shall be deemed to end on the date of the Change in Control (the
shortened Performance Period is referred to herein as the “Truncated Performance
Period”). The number of Units that are eligible to vest (the “Vesting Eligible
Units”) will be based on the extent of achievement of the threshold, target or
maximum performance level of the performance goals, as adjusted for the
Truncated Performance Period and determined by the Committee in its sole
discretion. The Employee’s Vesting Eligible Units shall vest if the Employee
remains as an Employee of the Company or any Affiliate through the end of the
Performance Period; provided, however that:

 

  •  

If the Employee’s employment is terminated prior to the end of the Performance
Period by reason of Retirement, Disability or death, the Employee or the
Employee’s estate, as applicable, shall be entitled to receive Shares with
respect to all of the Vesting Eligible Units as of the date of such termination
of employment, and

 

  •  

If the Employee’s employment is terminated prior to the end of the Performance
Period by the Company without Cause or by the Employee for Good Reason (as
defined in the attached Exhibit A), the Employee shall be entitled to receive
Shares with respect to all of the Vesting Eligible Units as of the date of such
termination of employment.

If the Employee’s employment is terminated prior to the end of the Performance
Period under any circumstances not described above, the Vesting Eligible Units
shall be immediately and irrevocably forfeited and no Shares shall be
distributable to the Employee.

 

8. Distribution of Shares with Respect to Units. As soon as administratively
feasible following the Determination Date (or, in the case of a qualifying
termination following a Change in Control, the termination date) and the
Employee’s satisfaction of any required tax withholding obligations (but in no
event later than 60 days following the end of the Performance Period or, in the
case of a qualifying termination following a Change in Control, the termination
date), the Company shall issue the Shares in the name of the Employee or in the
name of the Employee’s legal representatives, beneficiaries or heirs, as the
case may be. The Company may, at its option, issue the Shares by book-entry
registration or issuance of a stock certificate or certificates.

 

9. Rights as Shareholder; Dividend Equivalents. Prior to the distribution of
Shares with respect to Units, the Employee shall not have ownership or rights of
ownership of any Shares underlying the Units. Notwithstanding the foregoing, the
Employee shall accumulate an unvested right to payment of cash dividend
equivalents on the shares of Common Stock underlying Units if cash dividends are
declared by the Company’s Board of Directors on the Common Stock on or after the
Grant Date. Such dividend equivalents will be in an amount of cash per Unit
equal to the cash dividend paid with respect to one share of outstanding Common
Stock. The Employee shall be entitled solely to payment of accumulated dividend
equivalents with respect to the number of Units equal to the number of Shares
distributable to the Employee pursuant to this Agreement. Dividend equivalents
will be paid to the Employee on the date that the Shares are distributed to the
Employee. The Employee shall not be entitled to dividend equivalents with
respect to dividends declared prior to the Grant Date. All dividend equivalents
accumulated with respect to forfeited Units shall also be irrevocably forfeited.

 

10. Income Taxes. The Employee is liable for any federal, state and local income
or other taxes applicable upon the receipt of the Shares, the lapse of
restrictions relating to the Units or the subsequent disposition of any of the
Shares, and the Employee acknowledges that he or she should consult with his or
her own tax advisor regarding the applicable tax consequences. Dividend
equivalents accrued with respect to dividends declared before the delivery of
the Shares underlying the Units will be treated as compensation income for tax
purposes and will be subject to income and payroll tax withholding by the
Company. Upon issuance of the Shares, the Employee shall promptly pay to the
Company in cash, and/or the Company may withhold from the Employee’s
compensation or from the Shares or any cash payable in lieu of some or all of
such Shares an amount necessary to pay, all applicable taxes required by the
Company to be withheld or collected upon such issuance of Shares.

 

2



--------------------------------------------------------------------------------

11. Section 409A Provision. This award of Units is intended to be exempt from
application of section 409A of the Internal Revenue Code (“Section 409A”) by
reason of the “short-term deferral” rule set forth in Treasury Regulation §
1.409A-1(b)(4). Notwithstanding anything in the Agreement to the contrary, to
the extent that any Unit constitutes “deferred compensation” subject to
Section 409A, such Unit will not be payable or distributable upon a qualifying
termination of employment unless the Company determines in good faith that
(i) the circumstances giving rise to the qualifying termination meet the
definition of a “separation from service,” and (ii) in the case of an Employee
who is a “specified employee” (as defined under Section 409A), payment on
account of separation from service shall be delayed six months after the date of
the Employee’s separation from service (or if earlier, upon the Employee’s
death).

 

12. Acknowledgment. This award of Units shall not be effective until the
Employee dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Employee agrees to the terms and conditions of this Agreement and the Plan and
acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:

    APOGEE ENTERPRISES, INC.

 

   

EMPLOYEE’S SIGNATURE

     

 

     

DATE

          By:  

 

 

      [Name]

SOCIAL SECURITY NUMBER

      [Title]

 

3



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS USED IN THE

PERFORMANCE SHARE UNIT AGREEMENT

The following terms used in this Agreement have the following meanings:

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended.

“Cause” shall mean:

(i) the willful and continued failure by the Employee substantially to perform
his or her duties and obligations (other than any such failure resulting from
his or her incapacity due to physical or mental illness or any such actual or
anticipated failure resulting from the Employee’s termination for Good Reason),

(ii) the Employee’s conviction or plea bargain of any felony or gross
misdemeanor involving moral turpitude, fraud or misappropriation of funds, or

(iii) the willful engaging by the Employee in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on the Employee’s part shall be considered “willful” unless done,
or omitted to be done, by the Employee in bad faith and without reasonable
belief that his or her action or omission was in the best interests of the
Company.

“Disability” shall mean any physical or mental condition which would qualify the
Employee for a disability benefit under any long-term disability plan maintained
by the Company or any Affiliate then employing the Employee.

“Good Reason” shall mean the occurrence of any of the following events, in each
case, after the Employee has provided written notice to the Company within 30
days of the occurrence of such event and the Company has failed to cure, to the
Employee’s reasonable satisfaction, the cause of such event within 30 days after
the date of such written notice (and the Employee terminates employment within
30 days of the expiration of such cure period), except for the occurrence of
such an event in connection with the termination or reassignment of the
Employee’s employment by the Company (or any Affiliate then employing the
Employee) for Cause, for Disability or for death:

(i) the assignment to the Employee of employment duties or responsibilities
which are not at least of materially comparable responsibility and status as the
employment duties and responsibilities held by the Employee immediately prior to
a Change in Control, or any removal of the Employee from or any failure to
reelect or reappoint the Employee to any positions held by the Employee
immediately prior to a Change in Control, except in connection with the
termination of his or her employment for Disability, Retirement or Cause, or as
a result of the Employee’s death, or by the Employee other than for Good Reason;

(ii) a material reduction by the Company (or any Affiliate then employing the
Employee) in the Employee’s base salary as in effect immediately prior to a
Change in Control or as the same may be increased from time to time during the
term of this Agreement; or

(iii) the Company’s (or any Affiliate then employing the Employee) requiring the
Employee to be based anywhere other than within 50 miles of the Employee’s
office location immediately prior to a Change in Control, except for
requirements of temporary travel on the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations
immediately prior to a Change in Control.

“Retirement” shall mean the Employee’s termination of his or her employment
relationship with the Company under such circumstances determined to constitute
retirement by the Committee in its sole discretion.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE GOALS UNDER THE

PERFORMANCE SHARE UNIT AGREEMENT

Performance Goals for Three-Year Performance Period

(                    , 20    –                     , 20    )

 

Performance Goal    Threshold        Target       

Maximum

Average Return on Invested Capital

(weighted as 33 1/3%)

                                     

Cumulative Earnings Per Share

(weighted as 33 1/3%)

                                     

Market Share Growth

(weighted as 33 1/3%)

                                     

Payment Levels (% of Target Award Number)

              

 

  •  

The number of Units earned by the Employee for performance between the
threshold, target and maximum performance levels will be linearly interpolated.

 

5